     Case 5:18-cv-00281-MTT-CHW Document 146 Filed 07/23/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

GREGORY D. BARRION,                               *

                      Plaintiff,                  *
v.                                                    Case No. 5:18-CV-281(MTT)
                                                  *
GREGORY MCLAUGHLIN, et al.,
                                                  *
                  Defendants.
___________________________________               *


                                       JUDGMENT

       Pursuant to the jury verdict dated July 20, 2021 and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Defendants. Defendants shall also recover costs of

this action. This 23rd day of July, 2021.


                                            David W. Bunt, Clerk


                                            s/ Heather D. Willis, Deputy Clerk
